10-956-ag
Jean-Jacques v. Holder
                                                                                BIA
                                                                        A072 030 782
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 21 st day of January, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         REENA RAGGI,
         DENNY CHIN,
               Circuit Judges.
______________________________________

CLAUDETTE JEAN-JACQUES,
         Petitioner,
                                                                    10-956-ag
                     v.                                                   NAC

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                   Glenn L. Formica, Formica,           PC, New
                                  Haven, Connecticut.

FOR RESPONDENT:                   Tony West, Assistant Attorney General;
                                  Thomas B. Fatouros, Senior Litigation
                                  Counsel; Imran R. Zaidi, Trial Attor-
                                  ney, United States Department of Jus-
                                  tice, Office of Immigration Litiga-
                                  tion, Civil Division, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner, Claudette Jean-Jacques, a native and citizen

of Haiti, seeks review of a February 18, 2010, decision of the

BIA denying her motion to reopen her removal proceedings.     In

re Claudette Jean-Jacques, No. A072 030 782 (B.I.A. Feb. 18,

2010).    We assume the parties’ familiarity with the underlying

facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.    Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).      When the BIA considers relevant evidence of

country conditions in evaluating a motion to reopen, we review

the BIA’s factual findings under the substantial evidence

standard.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008).

    In denying her motion to reopen, the BIA concluded that

Jean-Jacques failed to satisfy her “heavy burden” because the

new evidence she submitted in support of her motion did not

explain why Jean-Jacques would be persecuted given that she

“left Haiti more than 18 years ago” and had “not shown that



                               -2-
any individual or group in Haiti [had] a current interest in

persecuting her on account of a protected ground.”          See Li

Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d Cir.

2005) (observing that reopening merited only where alien has

demonstrated a likelihood that the new evidence would alter

the outcome).

    On appeal, Jean-Jacques asserts that her new evidence

demonstrated changed country conditions and, if presented to

the IJ, would have altered the result in her case.          To the

contrary, the evidence Jean-Jacques submitted indicated that

the Lavalas Party had been barred from elections since 2000,

and described the 2009 election boycott ordered by Lavalas

leaders as “non-violent.”     Indeed, the evidence that Jean-

Jacques   submitted   contained   no   indication   that   violence

against current Lavalas Party members had increased in any

way, much less against members who, like Jean-Jacques, left

Haiti more than 18 years ago.     Moreover, the BIA did not abuse

its discretion by declining to consider articles that did not

mention the Lavalas Party or the treatment of its members at

the hands of the Haitian government.      See id.

    Because the evidence Jean-Jacques submitted in support of

her motion did not indicate that she would be subject to



                                -3-
persecution or torture, she failed to demonstrate that the new

evidence would produce a different result in her case.      See

id.; see also Sanusi v. Gonzales, 445 F.3d 193, 201 (2d Cir.

2006).    Thus, the BIA did not abuse its discretion in denying

her motion to reopen.    See Ali, 448 F.3d at 517.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -4-